PER CURIAM.
Appellant takes a plenary appeal from a trial court order denying appellant’s motion for a judgment on the pleadings in an action to quiet title. The order appealed is an interlocutory order and the appeal should have been designated an interlocutory appeal as provided by Rule 4.2 F.A.R. (1975). However, we shall treat the appeal as an interlocutory appeal. DeWitt v. Seaboard Coast Line Railroad Company, 268 So.2d 177 (Fla.App.1972).
Upon review of the record on appeal and after consideration of the brief of appellant's counsel, counsel for appellee having failed to file a brief, we determine that the appellee’s answer to appellant’s complaint raises issues of fact to be determined by the trial court upon presentation of evidence by the parties. Therefore, the trial court’s order denying appellant’s motion for a judgment on the pleadings is affirmed.
WALDEN, C. J., and CROSS and DOWNEY, JJ., concur.